DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 6, 24, 26–28 and 30–33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 6, 24, 26–28 and 30–33 are allowable over Ottesen et al., US 2009/0173233 A1 in view of Morse, US 2006/0112757 A1.  
Independent claim 1 describes a filter, comprising a “test port member” which comprises a “fill member” that includes a “second through port” which extends from a “first through port” to the upstream side of the filter.  
Ottesen describes a filter comprising an illumination segment 32, which was mapped to the “test port member” in the in the Final Rejection dated Apr. 01, 2022.  The top of the filter is the upstream side.  In the Final Rejection, it was argued that it would have been obvious to include the tube 388 in Morse, within the upper cavity of the illumination segment 32.  The tube 388 was mapped to the “fill member.”  The interior of the tube 388 was mapped to the “second through port.”
Ottesen in view of Morse differs from claim 1 because the tube 388 would not extend to the top, upstream side of the filter.  Rather, the interior of this tube 388 would extend beyond the top, upstream side of the filter, as seen in Morse Fig. 3A.
Claims 4, 6, 28 and 30–33 are allowable because they depend from claim 1.
The Examiner also withdraws the previous rejection of claim 24.  This rejection requires that the bottom of the Ottesen’s filter be considered the “upstream side.”  But the bottom is not an upstream side, because the top of the filter is the upstream side.  A person of ordinary skill in the art would not reverse the flow in Ottesen’s filter, because the filter is used in a clean room application, where air is supplied from the ceiling, is filtered in the filter, and then is supplied to the room.
Claims 26 and 27 are allowable because they depend from claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776